FOLLETT, J.
A peremptory writ of mandamus can only be granted, in the first instance, in case the applicant’s right thereto depends only upon questions of law. Code Civil Proc. § 2070. Upon a motion for a peremptory mandamus, if opposing affidavits are read which conflict with the moving affidavits, the right to the writ must be determined upon the assumption that the averments of the opposing affidavits are true. If the relator desires to controvert or avoid the statements made in the opposing affidavits, he should take an alternative writ, so that the questions of fact can be tried. People v. Cromwell, 102 N. Y. 477, 7 N. E. Rep. 413; People v. Brown, 55 N. Y. 180. Under this rule the statements of the answering affidavits, in so far as they conflict with those served in behalf of the relator, must be regarded as true. Preceding the commencement exercises of June, 1892, a committee was appointed, upon the suggestion of the dean of the school, by the members of the graduating class, to make arrangements for the commencement, secure a hall, and engage a speaker. A question arose in the committee as to whether religious exercises should be had at the commencement. The committee, by a majority vote, after much contention, decided to invite a clergyman of one denomination to offer the opening prayer, and a clergyman of another sect to pronounce the benediction. On the 2d of June the dean stated to the committee that their action was un*665wise, and that it Would make an unfortunate precedent "where so many religious faiths were represented, would tend to breed discussion in the future, and that he would advise,, in view of the situation, that they have no religious exercises, which suggestion was adopted by a vote of the committee. On the morning of June 3d the dean was advised by a telegram that the degrees would be conferred by Bishop Doane, one of the regents. Because a church dignitary was to confer the degrees, the faculty of the school determined that he should be asked to conduct appropriate religious exercises, which determination was immediately communicated to the class committee. On the same day the relator and 8 or 10 others remonstrated against the action of the faculty, and Mr. O’Sullivan charged the dean with underhanded conduct, and the students then present threatened not to attend the commencement exercises unless the action of the faculty was reversed. On the morning of June 4th, Mr. O’Sullivan had an interview with the dean, which is described by him in his answering affidavits, but need not here be repeated, for it is sufficient to say that it discloses conduct on the part of the relator justifying the refusal of the faculty to recommend him as a student upon whom a degree should be conferred.
The relator, by taking a peremptory writ, has admitted the truth of the answering allegations, and the sole question is whether the conduct described justified the dean-in refusing his certificate to the relator. Assuming that the relator’s conduct is correctly stated by the dean, as we must, it was, to say the least, contumacious, and calculated to breed disorder and trouble in the school. That there should be some power vested in the faculties of schools and colleges to repress and punish such conduct will be conceded by all. It cannot be that a student having passed all examinations necessary for a degree can, before his graduation, excite disturbance and threaten injury to the school or college without being amenable to some punishment. Ho course would seem open except to forthwith expel him or refuse his degree. In this case the latter course was taken. The faculties of educational institutions having power to confer degrees, and the teachers of schools having the right to recommend to the regents of the university students deemed to be worthy of degrees, are necessarily vested with a broad discretion as to the persons who shall receive those honors, or be recommended for such distinctions; and when the conduct of a student has been such, intermediate his final examination and the time of conferring degrees, that there is a fair occasion for the exercise of discretion on the part of the faculty, as there clearly was in this case, it should not be reversed by this court, and the case must be an extraordinary one to justify judicial interference. Any other rule would be subversive of all discipline in the schools, and oil the educational interests of the, state. To hold that dissatisfied students in the colleges and schools of this state can review the discretion of faculties in cases where the facts justify the exercise of discretion would be most unwise. We see no reason why the right to discipline is not as great between the final examination and the graduation as before; and, if we can control the action of the faculty in this case, why may we not be called upon to *666supervise it in the case of expulsion or suspension of students during, their college course? Notwithstanding the right of the school to-refuse to recommend the relator as worthy of a degree, he is entitled to a certificate of attendance, and that he passed a satisfactory examination. The order of the special term is reversed, and the peremptory writ of mandamus is dismissed, with $20 costs and disbursements against the relator. All concur.